In re Leday, Juanita; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. CA96 2640; Parish of East Baton Rouge, 19th Judicial District Court, Div. “A”, No. 423,192.
Granted. We interpret the August 1,1994 letter which outlined the complaints of medical malpractice as a timely request for review. Exception of prescription overruled. Case remanded to the Medical Review Panel for further proceedings.
TRAYLOR and KNOLL, JJ., would deny the writ.
VICTORY, J., not on panel.